UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 ABDUL AL RAZZAQ MUHAMMAD                       )
 SALIH,                                         )
                                                )
                       Petitioner,              )
                                                )   Civil Case No. 08-1234 (RJL)
               v.                               )
                                                )
 BARACK H. OBAMA et ai.,                        )
                                                )
                      Respondents.              )
                                                )

                                          ORDER

       Upon consideration of the parties' recent filings and the record in this case, it is,

this   ~   day of December, 2009, hereby

       ORDERED that the Motion for Order for Increased Access to Petitioner [#24] is

DENIED, and it is further

       ORDERED that the Government's Cross-Motion to Dismiss [#28] is GRANTED,

and that the above-captioned case be dismissed without prejudice due to failure to provide

necessary authorization.

       SO ORDERED.




                                                    RICHARD . EON
                                                    United States District Judge